Robinson, J.,
delivered the opinion of the Court.
We all ag'ree, that the appeal in this case must he dismissed. It must he dismissed, because the judgment *507below from which it is taken, is in no sense a final judgment, and decides no question under the insolvent laws, within the meaning of sec. 31, Art. 1, of the Code. The case is tliis — Proceedings 'in insolvency were instituted against Tawes, Stirling & Co., on the ground that they had within four months before the institution of such proceedings, sold or transferred all or part of their property “with intent to delay, hinder or defraud their creditors.”
(Decided 17th December, 1889.)
To the petition of the creditors a demurrer was filed by Tawes, Stirling & Co., on the ground, 1st, That the petition was filed in the name of two firms, Webster, Eord &- Co., and Tyler, Leach & Co., and the affidavit to the petition was made by Thomas E. Tyler only; and 2ndly, That the petition did not allege the insolvency of the defendants, or any act of insolvency, except that the sales, assignments, etc., of the property therein referred to, were made with intent to hinder, delay and defraud their creditors. This demurrer was overruled, and the defendants w'ere required to answer, and show cause why they should not be adjudicated insolvents, as prayed in said petition. The only adjudication by the Court on the demurrer, was as to the sufficiency of the affidavit, and the sufficiency of the allegations in the petition. Eroin such an adjudication, which decides nothing as to the real merits of the case, it is plain no appeal will lie. The policy of the insolvent laws, requires a speedy adjudication as to the question of insolvency, and a speedy settlement and distribution of the insolvent estate. And if appeals like the one now before us can be taken, it ■would lead to unnecessary delay and protracted litigation, and the object of the statute would, in a measure, be substantially defeated.

Appeal dismissed.